         Case 3:19-cv-01522-JR         Document 35       Filed 07/13/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



RYAN SCOTT DAVIS,                                    Case No. 3:19-cv-1522-JR

                Plaintiff,                           ORDER

        v.

ANGELINA PLATAS; AMY SOTHERN;
“JANE” MIRARCHI; “JANE DOE”; AND
“JANE DOE”,

                Defendants.


IMMERGUT, District Judge.

       On June 16, 2020, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R), ECF 33, recommending Defendants Angelina Platas, Amy Sothern,

and “Jane” Mirarchi’s motions for summary judgment should be granted, and the remaining Doe

Defendants should be dismissed. ECF 23; ECF 26. No party filed objections.

                                          DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall



PAGE 1 – ORDER
         Case 3:19-cv-01522-JR         Document 35       Filed 07/13/20     Page 2 of 2




make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte,” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, the Court has reviewed the F&R, ECF 33, and accepts

Judge Russo’s conclusions. The F&R, ECF 33, is adopted in full. Defendants’ motions for

summary judgement, ECF 23; ECF 26, are GRANTED. Further, Plaintiff’s in forma pauperis

status is revoked because an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Finally, Plaintiff’s claims against the unserved Doe Defendants are DISMISSED without

prejudice for failure to obtain service. See Fed. R. Civ. P. 4(e), (m) (describing proper methods

for service of process on an individual and requiring service within ninety days after the

complaint is filed); Oyama v. Sheehan, 253 F.3d 507, 511–13 (9th Cir. 2001) (explaining the

good cause standard and the district court’s broad discretion to extend the time for service or

dismiss without prejudice).


       IT IS SO ORDERED.

       DATED this 13th day of July, 2020.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 2 – ORDER
